 1   Matthew L. Sharp, Esq.
     Nevada Bar No. 4746
 2   Matthew L. Sharp, Ltd.
     432 Ridge St.
 3   Reno, NV 89501
     Phone: (775) 324-1500
 4   Fax: (775) 284-0675
     matt@mattsharplaw.com
 5   Attorneys for Plaintiffs
 6
 7                               UNITED STATES DISTRICT COURT

 8                                   DISTRICT OF NEVADA

 9
10   JANET BROWN, an individual; LAURA              CASE NO.: 3:19-cv-00207-MMD-WGC
     MELENDEZ, an individual; and JOHN
11   BRADLEY BROWN, an individual,                  Consolidated with member cases:
12                 Plaintiffs,                      Case No.: 3:19-cv-00838-MMD-WGC
                                                    Case No.: 3:19-cv-00418-MMD-WGC
13   vs.                                            Case No.: 3:19-cv-00424-MMD-WGC
14   UNITED STATES OF AMERICA,
15                 Defendant.
16
                                            /
17
18
19         VERIFIED PETITION FOR PERMISSION TO PRACTICE IN THIS CASE
              ONLY BY ATTORNEY NOT ADMITTED TO THE BAR OF THIS
20                 COURT AND DESIGNATION OF LOCAL COUNSEL
21
22
23
24
25
26
27
28



                                                1
9th   December   19
